Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: References to claims 1, 23, 32 and 34 on page 5 of the specification should be deleted.  
Appropriate correction is required.

Claim Objections
Claim 17 is objected to because of the following informalities:  
Recitation of “gsm”, “cfm” and “sf” should be spelled out.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13 and 19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation the fibrous web has an average thickness of 0.6 to 1.5 mm, and the claim also recites “in particular 0.7 to 1.4mm” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation “at least one”, and the claim also recites “preferably a combination of two” or “in particular all three” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2012/054672 A1 (hereinafter referred to as “Gupta”).
Gupta discloses a high efficiency filter (see paragraph [0011], paragraphs [0019], [0020], [0024]; claims; examples of oil filter) comprising a fibrous filtration media which includes a non-woven fibrous web comprising:
a plurality of first fibers (comprising a polymer selected from a list of thermoplastic polymers: polyesters, polyamides, polyolefins, polyacrylonitries (PAN),etc. and cellulose acetate, etc. (see paragraphs [0018]-[0021]) having a minimum transverse dimension (diameter) of less than 5 microns synthetic fibers and average length of less than 25 millimeters and make up at least 20 % weight of the web (see paragraph [0005]);
a plurality of second fibers that make up at least 10 % weight of the web and
a binder, which makes up at least 1 % weight to 40 % weight of the web (see paragraph [0005]);
the second group of fibers can consist of cellulosic fiber pulp, Lyocell fibers, etc.  and combinations thereof (see paragraph [0025]);
the first fibers make up at least 10, 20, 30, 40, or 50 weight percent and/or not more than 90, 85, 80 weight percent of said non-woven web layer (see paragraph [0017]) and said second fibers make up at least 10, 25, or 40 weight percent and/or not more than 80, 70, 60, or 50 weight percent of said non-woven web layer (see paragraph [0025])
the thermoset binder is selected from the group consisting of synthetic resin binders (e. g. acrylic copolymers, vinyl copolymers), phenolic binders and combinations thereof (see paragraphs [0019], [0023]);
the fibrous web is impregnated with the thermoset binder (see paragraph [0018]);  
the fibrous web is wet-laid (see paragraphs [0018], [0035]);
the fibrous media has high efficiency against 15 micron particle of at least 85%, at least 99.95%, etc. (see paragraph [0011]);
the fibrous media has a basic weight of at least 10 and not more than 100 g/m2 and Mullen burst strength of at least 10, 20, 40 or 60 psi (see paragraph [0012]);
the synthetic fibers are sulfopolyester polymers having a melting point at 240 degree Celsius which is greater than claimed 130 degree Celsius (see Example 1; paragraph [00121]);
the fibrous web has a thickness of 0.38 to 0.68 mm (see Table 2; paragraph [0147]).
Claims 3 and 11 recites a phrase “up to” which includes zero value.
Regarding claims 1-6, 8-9, 11-13 and 16-19, the fibrous web is capable of claimed functions given that the material is the same as claimed and regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  								In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 7, Gupta teaches first fibers (synthetic fibers) having a length of less than 25 millimeters and a minimum transverse dimension (diameter) of less than 5 microns (see paragraph [0005]) and further teaches that synthetic fibers in different configuration e.g. length, a minimum transverse dimension (diameter) can be used depending on the type of non-woven web to be produced (see paragraph [0025]).  Hence, claimed synthetic first and second fibers would have been obvious to a person of ordinary skill in the art to produce desired type of non-woven web.
Regarding claim 10, Gupta teaches first fibers (synthetic fibers) having a length of less than 25 millimeters and a minimum transverse dimension (diameter) of less than 5 microns (see paragraph [0005]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/054672 A1 (hereinafter referred to as “Gupta”) as applied to claim 1 above, and further in view of US 2008/0245037 A1 (hereinafter referred to as “Rogers”).
Gupta teaches filter as described in above paragraph.
Claim 14 differs from the filter of Gupta in reciting the fibrous web corrugated with a corrugation depth of about 0.1 to about 0.5 mm.
Rogers teaches a pleated filter for separating oils having a corrugation depth of about 0.58 to about 0.69 mm and has a thickness of 0.69 (see paragraphs [0003], [0138]).		It would have been obvious to a person of ordinary skill in the art to modify the filter of Gupta to have similar range of corrugation depth and thickness of the filter for its use in separating oils.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/054672 A1 (hereinafter referred to as “Gupta”) as applied to claim 1 above, and further in view of US 2002/0092423 A1 (hereinafter referred to as “Gillingham”).
Gupta teaches filter as described in above paragraph.
Claim 15 differs from the filter of Gupta in reciting that fibrous media further comprises a nanofiber coating with a thickness of 50 to 100 nm wherein the nanofiber coating includes electrospun nanofibers selected from the group consisting of polyethersulfone (PES) nanofibers and polyamide (PA) nanofibers.
Gillingham teaches a filter for filtering oil or fuel wherein thin layer of nanofiber coating onto surface of the filter substrate makes an excellent filter medium for self-cleaning application and electrospun nanofibers are made of polyamide e.g. Nylon 6 (see paragraph [0057]).
It would have been obvious to a person of ordinary skill in the art to incorporate thin layer of nanofiber coating onto surface of the filter of Gupta for providing an excellent filter medium for self-cleaning application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        

JK
8/1/22